DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2020 and 6/3/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because of the following informalities: The specification provided by the applicant fails to disclose item (h) BRIEF SUMMARY OF THE INVENTION.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsonis et al. (US 2011/0277990 A1), herein referred to as Kotsonis, in view of Krueger (US 9,488,020 B2). 
Regarding Claim 1, Kotsonis discloses a downhole tool comprising: 
	a tool body (item 10, figure 9) that is a structural support for the downhole tool (para. 0014-0015): 
	an upper arm (item 54, figure 9) attached at one end to the tool body (item 10, figure 9) (para. 0049): 
	a pad (item 56, figure 9) attached at an opposite end of the upper arm (item 54, figure 9) (para. 0049): 

Kotsonis fails to disclose the downhole tool also comprising a passive arm connected to the lower arm and the tool body.  
However, Krueger does disclose a downhole tool body (item 25, figure 4-7a), an upper arm (item 80, figure 4-7a), a pad (item 76, figure 4), a lower arm (item 62, figure 4-7a) attached (via item 50 – 50a and 50b, figure 4) at one end of a sliding block (item 86, figure 4) (col. 5, lines 44-48), further comprising a passive arm (item 60, figure 4-7a) connected to the lower arm (item 62, figure 4-7a via connection to item 70, figure 4-7a) and the tool body (item 25, figure 4-7a via item 86, figure 4-7a – col. 5, lines 7-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the downhole tool as taught by Kotsonis to include the eccentric linkage gripper as taught by Krueger so that the downhole tool also comprises a passive arm connected to the lower arm and the tool body for the advantageous purpose of allowing the downhole tool to slide over and through this debris with very little friction by partially collapsing and then expanding to exert force against the formation as taught by Krueger (col. 12, lines 3-5; col. 12, lines 28-30).
Regarding Claim 2, Kotsonis in view of Krueger disclose the downhole tool of claim 1, further comprising one or more pins (see figure 9 connecting points – Kotsonis) that connect the upper arm (item 54, figure 9 – Kotsonis) to the tool body (item 10, figure 9 – Kotsonis) and the pad (item 56, figure 9 – Kotsonis).  
Regarding Claim 3, Kotsonis in view of Krueger disclose the downhole tool of claim 2, the one or more pins (see figure 9 connecting points – Kotsonis) connect the lower arm (item 58, figure 9 - Kotsonis) to the tool body (item 10, figure 9 – Kotsonis) and the sliding block (item 60, figure 9 – Kotsonis).  
Regarding Claim 4, Kotsonis in view of Krueger disclose the downhole tool of claim 1, further comprising a spring (item 226, figure 2 - Krueger) in which the sliding block (item 50 of item 86, figure 4-7a - Krueger) is connected to at one end and an actuator (item 220, figure 2 - Krueger) is connected at the opposite end of the spring (col. 4, lines 34-37 – Krueger).  
Regarding Claim 5, Kotsonis in view of Krueger disclose the downhole tool of claim 4. wherein an actuator (item 220, figure 2) moves the spring (item 226, figure 2) and in turn the sliding block (item 50 of item 86, figure 4-7a - Krueger) through the spring (item 226, figure 2) (col. 26-47 – Krueger).  
Regarding Claim 6, Kotsonis in view of Krueger disclose the downhole tool of claim 1. wherein the passive arm (item 60, figure 4-7a – Krueger) is connected at one end to the tool body (item 25, figure 4-7a - Krueger) by a pin (item 50a, figure 4 - Krueger), and connected to (via item 70, figure 4 - Krueger) the lower arm (item 62, figure 4 - Krueger) by a second pin (item 70a, figure 4 – Krueger).  
Regarding Claim 10, Kotsonis in view of Krueger disclose the downhole tool of claim 1, wherein the passive arm (item 60, figure 4 – Krueger) is attached outside (see figure 4 of Krueger) the lower arm (item 62, figure 4 – Krueger).  
Regarding Claim 16, Kotsonis discloses a downhole tool comprising: 

	a pad (item 56, figure 9 – para. 0049): 
	a lower arm (item 58, figure 9) attached at one end to a sliding block (item 60, figure 9) and attached to the pad (item 56, figure 9) at an opposite end of the lower arm (item 58, figure 9) (para. 0049).
Kotsonis fails to disclose the downhole tool also comprising a passive arm connected to the lower arm and the tool body.  
However, Krueger does disclose a downhole tool body (item 25, figure 4-7a), an upper arm (item 80, figure 4-7a), a pad (item 76, figure 4), a lower arm (item 62, figure 4-7a) attached (via item 50 – 50a and 50b, figure 4) at one end of a sliding block (item 86, figure 4) (col. 5, lines 44-48), further comprising a passive arm (item 60, figure 4-7a) connected to the lower arm (item 62, figure 4-7a via connection to item 70, figure 4-7a) and the tool body (item 25, figure 4-7a via item 86, figure 4-7a – col. 5, lines 7-20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the downhole tool as taught by Kotsonis to include the eccentric linkage gripper as taught by Krueger so that the downhole tool also comprises a passive arm connected to the lower arm and the tool body for the advantageous purpose of allowing the downhole tool to slide over and through this debris with very little friction by partially collapsing and then expanding to exert force against the formation as taught by Krueger (col. 12, lines 3-5; col. 12, lines 28-30).17. The downhole tool of claim 16. wherein the lower arm includes a slot.  
Regarding Claim 17, Kotsonis in view of Krueger disclose the downhole tool of claim 16. wherein the lower arm (item 58, figure 9 - Kotsonis) includes a slot (see figure 9 – slot that connects item 58 to item 56 - Kotsonis).
Regarding Claim 18, Kotsonis in view of Krueger disclose the downhole tool of claim 17, wherein the passive arm (item 60, figure 4-7a – Krueger) includes a pin that is placed within the slot (see pin and slot that connects item 60 to item 70 in figure 4 – Krueger).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotsonis et al. (US 2011/0277990 A1), herein referred to as Kotsonis, in view of Krueger (US 9,488,020 B2), as applied to Claim 1, in further view of Bittar et al. (US 7,746,078 B2), herein referred to as Bittar.
Regarding Claim 11, Kotsonis in view of Krueger disclose the downhole tool of claim 1.
Kotsonis in view of Krueger fail to disclose wherein the pad further comprises one or more electrodes.  
However, Bittar does disclose a downhole tool wherein the pad (see figure 9) further comprises wherein the pad further comprises one or more electrodes (col. 7, lines 40-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the downhole tool as taught by Kotsonis in view of Krueger to include the pads further comprising electrodes as taught by Bittar for the advantageous purpose of performing resistivity measurements of the formation surrounding a borehole as taught by Bittar (col. 7, lines 39-54).
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger (US 9,488,020 B2). Mitchell (US 2013/0113227 A1), in view of Kotsonis et al. (US 2011/0277990 A1), herein referred to as Kotsonis.
Regarding Claim 12, Krueger discloses a method comprising: 
	disposing a downhole tool into a borehole (col. 10, lines 20-21), the downhole tool (item 10, figure 4-7a) comprises: 
	an upper arm (item 80, figure 4-7a) attached to the downhole tool (item 10, figure 4-7a) at one end (item 80a, figure 4a); 
	a lower arm (item 62, figure 4-7a) attached to the downhole tool (item 10, figure 4-7a) at one end (item 50b, figure 4); and 
	a passive arm (item 60, figure 4-7a) attached to the downhole tool (item 10, figure 4-7a) at one end (item 50a, figure 4) and the lower arm (item 62, figure 4-7a) at an opposite end (via item 70, figure 4-7a) of the passive arm (item 60, figure 4-7a); 
	applying a force (item F, figure 6) to a passive arm (item 60, figure 4-7a): 
	applying a second force (item M, figure 6) from the passive arm (item 60, figure 6) to the lower arm (item 62, figure 6) in response to the force applied to the passive arm (item 60, figure 6) and moving the lower arm (item 62, figure 6) and the passive arm (item 60, figure 6) in a longitudinal direction (toward item M, figure 6) along an axis of the downhole tool (item 10, figure 6).  
Krueger fails to disclose a pad attached to an opposite end of the upper arm and the pad (attached) at an -21 -Attorney Docket No. 1560-108202[2018-IPM-102808U1 US]opposite end of the lower arm.
However, Kotsonis does disclose a downhole tool with a pad (item 56, figure 9) attached to an opposite end of an upper arm (item 54, figure 9) and the pad (item 56, figure 9) at an -21 -Attorney Docket No. 1560-108202[2018-IPM-102808U1 US]opposite end of the lower arm (item 58, figure 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method as taught by Kruger to include the pads as taught by Krueger so that the downhole tool also comprises pads that can extend or retract for contact with the borehole wall for the advantageous purpose of supporting the tool body in a central region of the borehole while distributing an anchoring force as taught by Kotsonis (para. 0016-0017).
Regarding Claim 13, Krueger in view of Kotsonis disclose the method of claim 12, further comprising applying a second force to the upper arm (the force of the borehole wall is exerted on upper arm 80 and allows arms 62 and 60 to retract – Krueger).  
Regarding Claim 14, Krueger in view of Kotsonis disclose the method of claim 13, further comprising moving the upper arm (item 80, figure 6 - Krueger) and the lower arm (item 62, figure 6 – Krueger) in the longitudinal direction along the axis (see figure 6 – Krueger) of the downhole tool (item 10, figure 6 – Krueger).  
Regarding Claim 15, Krueger in view of Kotsonis disclose the method of claim 12, further comprising moving the pad radially inward (when the ELG assembly as taught by Krueger including the pad as taught by Kotsonis is retracted the pad is moved radially inward toward the downhole tool).  
Allowable Subject Matter
Claims 7-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 7, the references cited on PTO-892 form, alone or in combination form, fail to disclose the downhole tool of claim 6, wherein the second pin is placed within a slot that is formed in the lower arm.  
Claim 8 depends upon that of Claim 7, and requires all of the limitations of Claim 7, therefore Claim 8 is rejected as being dependent upon a rejected base claim. 
Regarding Claim 9, the references cited on PTO-892 form, alone or in combination form, fail to disclose the downhole tool of claim 1, wherein the passive arm is attached inside the lower arm.  
Regarding Claim 19, the references cited on PTO-892 form, alone or in combination form, fail to disclose the downhole tool of claim 18, wherein the pin moves longitudinally within the slot.  
	The connecting link (70) of Krueger includes slot for connecting the upper arm (80) and said slot (70c) allows a pin to move longitudinally and it would not be an obvious modification to one of ordinary skill in the art as it would change how the eccentric linkage gripper, as taught by Krueger, is intended to function.
Regarding Claim 20, the references cited on PTO-892 form, alone or in combination form, fail to disclose the downhole tool of claim 19, wherein the passive arm is positioned inside the lower arm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to the linkages provided to extend a pad against the inner wall of a borehole during the measurement operations of a borehole imager tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858